 1   KENNETH D. SULZER (SBN 120253)
     ksulzer@constangy.com
 2   SARAH KROLL-ROSENBAUM (SBN 272358)
     skroll-rosenbaum@constangy.com
 3   SAYAKA KARITANI (SBN 240122)
     skaritani@constangy.com
 4   MATTHEW SCHOLL (SBN 301560)
     mscholl@constangy.com
 5   CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
     2029 Century Park East, Suite 1100
 6   Los Angeles, CA 90067
     Telephone: (310) 909-7775
 7   Facsimile: (424) 276-7410
 8   Attorneys for Defendants
     ADVANCED MEDICAL PERSONNEL SERVICES, INC.; and
 9   RISE MEDICAL STAFFING, LLC
10
                           UNITED STATES DISTRICT COURT
11
                         EASTERN DISTRICT OF CALIFORNIA
12
13   ANNETTE HORN, an individual on           Case No. 2:17-cv-01967-MCE-KJN
     behalf of herself and others similarly
14   situated,                                [Judge Morrison C. England, Jr.,
                                               Ctrm. 14, 7th Fl.]
15                Plaintiff,
                                              ORDER ON STIPULATION RE
16         v.                                 PRIVACY NOTICE AND OPT-OUT
                                              PROCEDURE FOR DISCLOSURE OF
17   RISE MEDICAL STAFFING, LLC;              PUTATIVE CLASS MEMBER
     and DOES 1 to 10 inclusive,              CONTACT INFORMATION
18
                  Defendants.
19
20   TEKARY WRIGHT, an individual,            Case Consolidated with:
     on behalf of herself and on behalf of
21   all persons similarly situated,          Case No.: 2:18-cv-00998-JAM-AC
22                Plaintiff,                  [Judge Morrison C. England, Jr.,
                                               Ctrm. 14, 7th Fl.]
23         vs.
24   ADVANCED MEDICAL
     PERSONNEL SERVICES, INC., a
25   Corporation; RISE MEDICAL
     STAFFING, LLC, a Limited Liability
26   Company; and DOES 1 through 50,
     Inclusive,
27
                  Defendants.
28

      ORDER ON STIPULATION RE PRIVACY NOTICE AND OPT-OUT PROCEDURE;
             Case Nos. 2:17-cv-01967-MCE-KJN and 2:18-cv-00998-JAM-AC
 1       On October 17, 2018, Plaintiff Tekary Wright (“Plaintiff”) and Defendants
 2   Advanced Medical Personnel Services, Inc. and Rise Medical Staffing, LLC
 3   (together, “Defendants”) filed a Stipulation Re Privacy Notice and Opt-Out Procedure
 4   for Disclosure of Putative Class Member Contact Information (“Stipulation”), which
 5   provides for the disclosure of specific contact information pursuant to a proposed
 6   procedure of first notifying the individuals at issue of Plaintiff’s request for their
 7   contact information and providing them with an opportunity to object to and opt-out
 8   of such disclosure. The Court, having considered the Stipulation and proposed
 9   privacy notice and opt-out procedure contained therein, HEREBY ORDERS:
10         1.    The proposed privacy notice and opt-out procedure set forth in the
11   Stipulation is approved by the Court.
12         2.    Defendants shall provide the third-party administrator, Gilardi & Co.
13   LLC (“Gilardi”), the Requested Contact Information by November 7, 2018.
14         3.    Gilardi shall mail a privacy notice and opt-out postcard in the form
15   attached hereto as Exhibits A and B, respectively, to the individuals whose contact
16   information is sought by November 14, 2018.
17         4.    Those individuals shall have 30 days to opt-out by returning the pre-
18   addressed, postage pre-paid postcard to Gilardi.
19         5.    Gilardi shall release to Plaintiff’s counsel and Defendants’ counsel the
20   Requested Contact information for all individuals who do not timely opt out.
21         6.    Plaintiff and Defendant shall split 50/50 the fees and costs of the third
22   party administrator.
23        IT IS SO ORDERED.
24
     Dated: October 23, 2018
25
26
27
28
                                         2
      ORDER ON STIPULATION RE PRIVACY NOTICE AND OPT-OUT PROCEDURE;
             Case Nos. 2:17-cv-01967-MCE-KJN and 2:18-cv-00998-JAM-AC
